Title: From John Adams to the President of Congress, No. 44, 14 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 14 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 451–455). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:612–614.
     This letter, received by Congress on 19 Feb. 1781, included reports from Constantinople, Copenhagen, London, and The Hague concerning the determination of neutral nations, including the Ottoman Empire, to resist the depredations of the belligerent powers on their commerce either by their own efforts or under the aegis of a league of armed neutrality. Noting the progress toward such a league, John Adams declared “for my own part, I think, that the Abolition of the whole Doctrine of Contraband, would be for the Peace and Happiness of Mankind, and I doubt not, as human Reason advances, and Men come to be more sensible of the Benefits of Peace, and less enthusiastic for the savage Glories of War, all neutral Nations will be allowed by universal Consent, to carry what Goods they please in their own Ships, provided they are not to places actually invested by an Enemy.” This statement reflects a uniquely American view of the proposed league’s purpose and the nature and evolution of the law of nations.
     Adams ended his letter with the following passage: “The Reflection from Amsterdam, after relating the Affair of Captain Ankerloo, in the Sweedish Frigate the Illerim, is very proper to conclude this Letter. To judge of things the most impartially, no Man can doubt, that Proceedings so violent, and so contrary to the natural Rights of Nations, will make the Neutral Powers feel, how much it imports them to set Bounds to the intolerable Excesses, to which their Vessels sailing under the Faith of Treaties are daily exposed, by the Ships of one Party in the present War.” The first sentence of this passage was not included by Wharton. On the Illerim, see Adams’ letter of 4 April to the president of Congress (No. 36, calendared above).
    